Determination of appeal from judgment of Supreme Court, Bronx County (George Covington, J.), rendered on June 5, 1985, unanimously held in abeyance. Application by appellant’s counsel to withdraw as counsel is granted, and pursuant to County Law § 722, Andrew Rossmer, 461 Park Avenue So. Ste. 201, New York, New York 10016 (telephone No.: [212] 889-8151) is to be substituted as appellant’s assigned counsel, and said counsel is directed to file a brief within 90 days of the date of this order, with notice of entry. No opinion. Concur—Kupferman, J. P., Sullivan, Ross, Milonas and Kassal, JJ.